Citation Nr: 1729202	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  09-05 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disorder (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The claim was previously before the Board and was remanded for further development in March 2012 and September 2015.  The claim was remanded to afford the Veteran an examination.  An examination was completed in April 2017 and additional medical records were associated with the claims file.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDING OF FACT

1.  The Veteran's GERD is manifested by recurrent epigastric distress, pyrosis, regurgitation, accompanied by substernal pain, sleep disturbance caused by esophageal reflux, nausea, and vomiting. 


CONCLUSION OF LAW

1.  The criteria are met for a disability rating of 30 percent, but no higher, for GERD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114 Diagnostic Code 7399-7346 (2016).



	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2016).  

In a claim for an increased disability rating, VA's duty to notify includes general notice of the type of evidence needed to substantiate the claim, such as evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has satisfied its duty to notify the Veteran in a letter dated May 2007.  The letter informed the Veteran of the evidence required to support an increased rating claim; his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim; and how VA determines disability ratings and effective dates.  

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment records and VA treatment records are in the claims file.  Most recently, the AOJ made attempts to obtain additional medical records per letters dated October 2015, January 2016, and October 2016.  The record does not indicate, nor has the Veteran identified, any outstanding medical records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1990) (indicating duty to assist is not a one-way street).  As such, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

With respect to claims for increased ratings, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  The Veteran was afforded VA examinations in August 2007, April 2008, and April 2017.  The examinations are thorough and supported by the other evidence of record.  The examinations discussed clinical findings; the Veteran's reported history as necessary to rate the disability under the applicable rating criteria; and the impact of the disabilities on his daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As such, the Board finds that VA's duties to notify and assist are met. 

Analysis

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disability evaluations are determined by evaluating the extent to which the Veteran's service-connected disorder adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  If there is a question as to which evaluation to apply to the Veteran's disorder, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

GERD is analogously rated under 38 C.F.R. § 4.13, Diagnostic Code 7346.  Under DC 7346, a 10 percent rating is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).

For purposes of evaluating digestive conditions, "material" weight loss is not defined.  However, "substantial weight loss" is present when there is a loss of greater than 20 percent of the baseline weight and "minor weight loss" is found with weight loss of 10 to 20 percent of the baseline weight; the losses must be sustained for three months or longer.  38 C.F.R. § 4.112 (2016).

The Veteran asserts that he is entitled to a disability rating in excess of 10 percent for his service-connected GERD.  

In an April 2007 VA mental health note, the Veteran reported weight loss of 30 pounds, but stated that the weight loss was due to a recent breakup with his girlfriend.  

In a June 2007 statement, the Veteran endorsed vomiting daily, diarrhea exacerbated by certain foods, pain, and shopping at organic food stores due to changing his diet.

In an August 2007 VA examination, the Veteran reported nausea twice daily, emesis twice weekly, no problems with hematemesis, dry heaves of a bile-like material, heartburn unrelieved by medications every other day, and exacerbations from certain foods.  He also endorsed problems with diarrhea on a regular basis and large amounts of mucus and blood in his stools; however, the examiner noted that these symptoms did not directly relate to the Veteran's service-connected GERD and recommended that the Veteran seek additional clinical evaluation of these symptoms. Upon examination, the examiner noted the following symptoms: nausea, emesis, pyrosis, and heartburn.  The examiner further opined that the Veteran's GERD symptoms were somewhat distressing, but were not occupationally impairing.

In a January 2008 VA note, the Veteran complained of abdominal problems and pain, awakening with an upset stomach, and waves of nausea throughout the day.  He endorsed significant amounts of blood in his stool that occurred approximately two times a month and described the blood as bright red and sometimes dark and tarry.

In an April 2008 VA examination for digestive conditions, the Veteran reported: pain, nausea, vomiting, aggravated symptoms from certain types of food, heartburn, and a history of weight loss of 30 pounds since discharge from service.  The examiner noted that the Veteran's abdominal pain was suggestive of irritable bowel syndrome (IBS), but did not fulfill all of the diagnostic criteria for IBS.  The examiner did not indicate whether these symptoms were attributable to the Veteran's service-connected GERD.

In an October 2008 VA note, the Veteran reported having a stomach or gastrointestinal bug approximately 2 weeks prior that resulted in stomach pain radiating to his right chest, shortness of breath, and nausea that lasted for 2 days.  It was noted that chest x-rays and CT scans were negative.  The Veteran reported that symptoms had resolved and denied chest, abdominal pain, nausea, or indigestion.  

In an October 2008 lay statement, the Veteran reported stomach pain and discomfort, diarrhea, and nausea.

In the September 2009 substantive appeal, the Veteran reported digestive pain, diarrhea, nausea, and vomiting.  He stated that these symptoms interfered with his ability to eat, go on a date, and work.  

In a March 2010 VA note, the Veteran reported frequent loose bowel movements, abdominal pain, nausea, and vomiting.  It was noted that the Veteran had gained 1 pound since his previous visit.  In an April 2010 VA outpatient note, the Veteran denied abdominal pain and it was noted that the Veteran had gained 4 pounds since his previous visit.

In an April 2010 VA examination for another service-connected disorder, the Veteran reported that he defecated 8 times a day and wears diapers.  He stated that he was highly embarrassed by this problem and stated it interfered with his ability to find gainful employment.

In May 2015, the Veteran reported acid reflux, heartburn, and improved symptoms after changing his diet.  He denied vomiting and weight loss.  The clinician noted that the Veteran's condition was stable.  In a July 2015 VA note, the Veteran reported no weight loss or gain.  In March 2016, the Veteran was treated for unexplained upper abdominal pain.  

In an April 2017 VA examination for GERD, the Veteran reported daily episodes of vomiting, aggravated symptoms due to certain foods and drinks, and stable weight.  Upon examination, the examiner determined that the Veteran's GERD symptoms included: pyrosis, reflux, regurgitation, substernal pain, sleep disturbance caused by esophageal reflux, nausea, and vomiting.  The examiner noted that the frequency of the Veteran's vomiting was severe and would likely impair the Veteran's ability to work.  

The Board finds that the Veteran is competent to testify and report symptoms that he has observed and personally experienced.  However, he is not competent to testify to matters requiring medical expertise, to include determining which conditions his symptoms may be attributed to.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Here, the Veteran has reported that he has chronic diarrhea as a result of GERD.  However, the record does not indicate that the Veteran has the sufficient medical expertise or training to provide such an opinion.  As such, the Veteran's reports of symptoms that have been observed are probative, but his determinations of which diseases his symptoms may be attributed to, are entitled to less probative weight than the medical evidence of record.

After a review of all the lay and medical evidence of record, the Board finds that a disability rating of 30 percent is warranted for the entire period on appeal. 

The evidence shows that the Veteran's GERD resulted in recurrent epigastric distress, pyrosis, regurgitation, substernal pain, sleep disturbance caused by esophageal reflux, nausea, and vomiting.  

The Veteran does not meet the 60 percent criteria because he does not exhibit symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  

The Board acknowledges that the Veteran's GERD results in pain and vomiting, as contemplated by the 60 percent criteria.  However, the Veteran's GERD symptoms more nearly approximate the criteria for the assignment of a 30 percent rating as the Veteran's symptoms do not include material weight loss and hematemesis or melena with moderate anemia or other symptom combinations productive of severe impairment of health  

The Veteran has not exhibited material weight loss during the appeal period.  Although the record indicates that the Veteran did have an early history of weight loss, the Board notes that documented weight loss that occurred during the current appeal period was attributed to other causes: in an April 2007 VA mental health note, the Veteran reported rapid weight loss of 30 pounds, but noted that the weight loss was due to a recent breakup with his girlfriend.  See also Francisco v. Brown, 7 Vet. App. 55 (1994) (specifying it is the present level of disability that is of primary concern in increased rating claims).  The majority of the record indicates that the Veteran's weight has remained relatively stable during the appeal period.  See, e.g., October 2008 VA Treatment Record (specifying weight of 188 pounds); April 2010 VA Treatment Record (specifying weight of 201 pounds); May 2015 VA Treatment Record (specifying weight of 197 pounds). 

Additionally, the evidence does not indicate that the Veteran had hematemesis or melena with moderate anemia.  Although the Veteran has reported episodes of melena, the Board notes that VA examinations have often attributed the existence of any melena to a non-service-connected gastritis/IBS/ulcer disorder.  Even if the melena were attributable to his service-connected GERD, the Board notes that there is no indication of melena with moderate anemia.  

Finally, there is no evidence that the Veteran exhibited other symptom combinations productive of severe impairment of health.  The August 2007 VA examiner determined that the Veteran's GERD symptoms were somewhat distressing.  The April 2017 VA examiner opined that the Veteran's frequency of vomiting was severe and would impact his ability to work, but did not indicate that it resulted in severe impairment of health.  As such, the evidence does not support a higher disability rating of 60 percent.

In sum, the Veteran's GERD more nearly approximates a disability rating of 30 percent, but no higher.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating of 30 percent, but no higher, for GERD is granted, subject to the laws and regulations governing monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


